

	

		II

		109th CONGRESS

		1st Session

		S. 1518

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 27, 2005

			Mr. Voinovich (for

			 himself and Mr. DeWine) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Indian

			 Affairs

		

		A BILL

		To amend the Indian Gaming Regulatory Act

		  to modify a provision relating to the locations in which class III gaming is

		  lawful.

	

	

		1.Class III gaming

			 activities

			(a)DefinitionsSection 4 of the Indian Gaming Regulatory

			 Act (25 U.S.C. 2703) is amended by adding at the end the following:

				

					(11)Commercial

				purpose

						(A)In

				generalThe term

				commercial purpose, with respect to a gaming activity under this

				Act, means a gaming activity operated on a for-profit basis.

						(B)ExclusionThe term commercial purpose,

				with respect to a gaming activity under this Act, does not include any gaming

				activity operated on a charitable or nonprofit

				basis.

						.

			(b)Gaming

			 activitiesSection 11(d) of

			 the Indian Gaming Regulatory Act (25 U.S.C. 2710(d)) is amended by striking

			 paragraph (1) and inserting the following:

				

					(1)Class III

				gaming activities

						(A)In

				generalA class III gaming

				activity shall be lawful on Indian land only if the activity is—

							(i)authorized by an ordinance or resolution

				that—

								(I)is adopted by the governing body of the

				Indian tribe that has jurisdiction over the Indian land on which the activity

				is proposed to be conducted;

								(II)meets the requirements of subsection (b);

				and

								(III)is approved by the Chairman;

								(ii)subject to subparagraph (B), located in a

				State that expressly permits the activity for any commercial purpose by any

				person, organization, or entity in the constitution of the State or any law of

				the State; and

							(iii)conducted in accordance with a Tribal-State

				compact entered into by the Indian tribe and the State under paragraph (3) that

				is in effect on the date on which the ordinance or resolution relating to the

				activity is submitted to the Chairman under paragraph (2).

							(B)Certain

				StatesA class III gaming

				activity conducted under subparagraph (A)(ii) shall be conducted in accordance

				with the applicable laws (including regulations) of the State in which the

				activity is located, including restrictions on the timing or frequency of the

				gaming

				activity.

						.

			

